649 So. 2d 336 (1995)
Stella WISE and Martin Goldman, Appellants,
v.
Ian SCHMIDEK, Appellee.
Nos. 94-2024, 94-2025.
District Court of Appeal of Florida, Third District.
February 1, 1995.
Ruden Barnett McCloskey Smith Schuster & Russell and Norman A. Fleisher and James George, Miami, for appellants.
*337 Steel Hector & Davis and Clay Craig and Brian J. Felcoski, Miami, for appellee.
Before BASKIN, COPE and GREEN, JJ.
PER CURIAM.
Appellants appeal the entry of an ex parte, temporary injunction freezing certain trust assets pending the outcome of this probate proceeding. We affirm.
Generally speaking, the trial court may exercise broad discretion in granting, denying, dissolving, or modifying injunctions, and unless a clear abuse of discretion is demonstrated, this court will not disturb the trial court's decision. Sanchez v. Solomon, 508 So. 2d 1264, 1265 (Fla. 3d DCA 1987). Moreover, we have said that a circuit court, sitting in its probate capacity, has inherent jurisdiction to monitor the administration of an estate and to take such appropriate action as it may deem necessary to preserve the assets of the estate for the benefit of the ultimate beneficiaries. Estate of Conger, 414 So. 2d 230 (Fla. 3d DCA 1982). Based upon our review of the record before us, we do not find that the trial court abused its discretion in granting the temporary injunction on an ex parte basis.
Accordingly, we affirm.